DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application (Application No. 16/964,246) with a 371 National Stage date of July 23, 2020.  Applicants amended claim 6 in a Preliminary Amendment filed on July 23, 2020, prior to a first Office action on the merits.  Claims 1-10 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/CN2018/078594, filed on March 9, 2018, which claims priority to Chinese Patent Application No. CN 201810062073.1, filed on January 23, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number and art unit number on the IDS and Non-Patent Literature Documents (International Search Report and Notification of the Recording of a Change).


Drawings
Figures 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4-6 and 8-10 are objected to for the reasons discussed below.

	Regarding claims 4, 5, 8, and 9, “the number of divisions of scale senses corresponding to one rotation of the magnetic roller” should be changed to “a number of divisions of scale senses corresponding to one rotation of the magnetic roller” since it was not previously recited (note: “the number of divisions…” in claim 9 regards the first instance of said claim language).

Regarding claims 6 and 10, the term corresponding to “MCU” should precede “MCU” in brackets in “an MCU”.  The Office suggests “amicrocontroller unit (MCU)”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Blaesing et al. in US 2016/0176292 A1 (hereinafter Blaesing).

Regarding claim 1, Blaesing teaches:
A magnetic roller damping device (Fig. 3, [0026], [0029], and [0032]), comprising: a magnetic roller and a magnetic damping mechanism (a magnetic roller 3 and 4 and a magnetic damping mechanism 5 and 10; Fig. 3, [0026], [0029]-[0032], and [0035]), wherein the magnetic roller comprises a first multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic roller 3 and 4 comprises a first multipole magnet 4 that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0026], [0029], and [0030]), the magnetic damping mechanism uses a magnetic damping magnet or metal attractable to the first multipole magnet (the magnetic damping mechanism 5 and 10 uses a magnetic damping magnet 5 and 10 attractable to the first multipole magnet 4; Fig. 3, , the magnetic damping magnet or metal is positioned in a magnetic field of the first multipole magnet (the magnetic damping magnet 5 and 10 is positioned in a magnetic field of the first multipole magnet 4; Fig. 3, [0029], [0032], and [0035]), and a distance between the magnetic damping magnet or metal and the magnetic roller is adjustable (a distance between the magnetic damping magnet 5 and 10 and the magnetic roller 3 and 4 is adjustable; Fig. 3, [0029], [0032], [0033], and [0035]).  

	Regarding claim 2, Blaesing teaches:
The magnetic roller damping device according to Claim 1, wherein the magnetic damping magnet is a second multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the magnetic damping magnet 5 and 10 is a second multipole magnet that comprises at least one pair of magnetic poles with opposite N and S polarities; Fig. 3, [0029], [0031], [0032], and [0035]).  

	Regarding claim 3, Blaesing teaches:
The magnetic roller damping device according to Claim 2, wherein the magnetic damping magnet is fixed without rotation or rotates with the rotation of the magnetic roller (the magnetic damping magnet 5 and 10 is fixed without rotation; Figs. 1 and 3, [0024], [0029], [0031], [0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation)).  

Regarding claim 4, Blaesing teaches:
The magnetic roller damping device according to Claim 3, wherein when the magnetic damping magnet is fixed without rotation (when the magnetic damping magnet 5 and 10 is , the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to half of the total number of magnetic poles of the first multipole magnet (the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 is equal to half of the total number of magnetic poles of the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035]), and one division of scale sense represents a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (one division of scale sense represents a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035]).  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of Battlogg in US 2020/0174512 A1 (hereinafter Battlogg).

Regarding claim 5, Blaesing teaches:
The magnetic roller damping device according to Claim 3, the magnetic damping magnet and the rotation of the magnetic roller, the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to a number of magnetic poles of the first multipole magnet, and one division of scale sense represents a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (the magnetic damping magnet 5 and 10 and the rotation of the magnetic roller 3 and 4, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 is equal to a number of magnetic poles of the first multipole magnet 4, and one division of scale sense represents a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035], see also [0033]).
	However, it is noted that Blaesing does not teach:
wherein when the magnetic damping magnet rotates with the rotation of the magnetic roller, the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to the total number of magnetic poles of the first multipole magnet.
	Battlogg teaches:
wherein when a damping element rotates with a rotation of a roller (when a damping element 3 rotates with a rotation of a roller 202; Fig. 6 and [0093], see also Figs. 1 and 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Battlogg, such that Blaesing as modified teaches: wherein when the magnetic damping magnet rotates with the rotation of the magnetic roller (magnetic damping magnet and rotation of the magnetic roller taught by Blaesing combined with the damping element and rotates with a rotation of a roller taught by Battlogg), the number of divisions of scale senses corresponding to one rotation of the magnetic roller is equal to the total number of magnetic poles of the first multipole magnet (the number of divisions of scale senses, one rotation of the magnetic roller, and number of magnetic poles of the first multipole magnet taught by Blaesing; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the operating device including a damping element taught by Battlogg ([0068] and [0093]) is comparable to the operating device including a damping element taught by Blaesing ([0005], [0032], and [0035]) because they are operating devices that include a damping element.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the device Blaesing to include: the features taught by Battlogg, with the predictable result of providing an operating device that includes a damping element.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of Hsueh et al. in US 2019/0121452 A1 (hereinafter Hsueh).

Regarding claim 6, Blaesing teaches:
The magnetic roller damping device according to Claim 1, further comprising multiple Hall components, wherein the multiple Hall components are positioned in the magnetic field of the first multipole magnet, and output ends of the multiple Hall components (further comprising multiple Hall components 11 and 12, wherein the multiple Hall components 11 and 12 are positioned in the magnetic field of the first multipole magnet 4, and output ends of multiple Hall components 11 and 12; Fig. 4, [0037], and [0038]).  
	However, it is noted that Blaesing does not teach:
an MCU, and output ends of the multiple Hall components are all connected to an input end of the MCU.
	Hsueh teaches:
an MCU, and an output end of a Hall component is connected to an input end of the MCU (an MCU 34, and an output end of a Hall component 36 is connected to an input end of the MCU 34; FIGs. 2 and 3, [0008], [0023]-[0025], and claim 7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Hsueh, Blaesing as modified teaches: an MCU (the MCU taught by Hsueh), and output ends of the multiple Hall components are all connected to an input end of the MCU (the output ends of the multiple Hall components taught by Blaesing combined with the output end of a Hall component and connected to an input end of the MCU taught by Hsueh), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, an operating device including a Hall component taught by Hsueh ([0005] and [0008]) is comparable to an operating device including Hall components taught by Blaesing ([0005] and [0037]) because they are operating devices that include a Hall component(s).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the device taught by Blaesing to include: the features taught by Hsueh, with the predictable result of providing an operating device that includes a Hall component(s).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan in US 2007/0188453 A1 (hereinafter O’Sullivan).

Regarding claim 7, Blaesing teaches:
A method for implementing a magnetic roller damping device (see Fig. 3, [0026], [0029], [0032], [0033], [0035], [0037], and [0038]), comprising: 
acquiring a distance between a magnetic damping mechanism and a magnetic roller (acquiring a distance between a magnetic damping mechanism 5 and 10 and a magnetic roller 3 and 4; Fig. 3, [0026], [0029]-[0033], and [0035] (note: acquiring in selecting a distance)), wherein the magnetic roller comprises a first multipole magnet that comprises at least one pair of magnetic poles with opposite polarities (the , the magnetic damping mechanism uses a magnetic damping magnet or metal attractable to the first multipole magnet (the magnetic damping mechanism 5 and 10 uses a magnetic damping magnet 5 and 10 attractable to the first multipole magnet 4; Fig. 3, [0029], [0031], [0032], and [0035] (note: 5 of 5 and 10 is attractable to 4)), the magnetic damping magnet or metal is positioned in a magnetic field of the first multipole magnet (the magnetic damping magnet 5 and 10 is positioned in a magnetic field of the first multipole magnet 4; Fig. 3, [0029], [0032], and [0035]), and a distance between the magnetic damping magnet or metal and the magnetic roller is adjustable (a distance between the magnetic damping magnet 5 and 10 and the magnetic roller 3 and 4 is adjustable; Fig. 3, [0026], [0029], [0032], [0033], and [0035]); and 
determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance (determining a magnitude of a magnetic resistance between the magnetic damping mechanism 5 and 10 and the magnetic roller 3 and 4 according to the distance; Fig. 3, [0026], [0029]-[0033], [0035], [0037], and [0038]).  
	However, it is noted the Blaesing does not teach:
acquiring a distance between a magnetic damping mechanism and a magnetic roller in real time; and
determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance acquired in real time.

O’Sullivan teaches:
acquiring a distance between a magnetic damping mechanism and a roller in real time (acquiring a distance 72 (acquiring in selecting by a DC motor or user input) between a magnetic damping mechanism (52 and 54) and a roller (50 of roller 50, 62, and 64) in real time; FIG. 10 and [0047], see also [0043] and [0044]); and
the distance acquired in real time (the distance acquired (acquired in selected by a DC motor or user input) in real time; FIG. 10 and [0047], see also [0043] and [0044]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing to include: the features taught by O’Sullivan, such that Blaesing as modified teaches: acquiring a distance between a magnetic damping mechanism and a magnetic roller in real time (acquiring a distance, magnetic damping mechanism, and magnetic roller taught by Blaesing combined with acquiring a distance, magnetic damping mechanism, and roller taught by O’Sullivan); and determining a magnitude of a magnetic resistance between the magnetic damping mechanism and the magnetic roller according to the distance acquired in real time (determining a magnitude, magnetic resistance, magnetic damping mechanism, and magnetic roller taught by Blaesing combined with the distance taught by O’Sullivan), in order to enable a user to select an amount of damping applied to a roller.
	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan, in further view of O’Mahony et al. in US 2018/0164901 A1 (hereinafter O’Mahony).


Regarding claim 8, Blaesing as modified by O’Sullivan teaches:
The method for implementing a magnetic roller damping device according to Claim 7, further comprising: 
judging whether the magnetic damping mechanism is a magnetic damping magnet, if yes, proceeding to a next step, and otherwise, ending the method (Blaesing: the magnetic damping mechanism 5 and 10 is a magnetic damping magnet 5 and 10; Fig. 3, [0029], [0032], and [0035]; O’Sullivan: judging whether a damping mechanism 86 is a damping element 86 (judging based on an angular acceleration of a scroll wheel such that the damping mechanism is a damping element when a user does not rapidly flick the scroll wheel, and is not a damping element when a user rapidly flicks the scroll wheel), if yes, proceeding to a next step; FIG. 14 and [0051], see also FIGs. 11-13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller); it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose); 
acquiring a rotation state of the magnetic damping magnet in real time, the rotation state of the magnetic damping magnet comprising a state of being fixed without rotation and a state of rotating with the rotation of the magnetic roller (Blaesing: a rotation state of the magnetic damping magnet 5 and 10, the rotation state of the magnetic damping magnet 5 and 10 comprising a state of being fixed without rotation; Figs. 1 and 3, [0024], [0029], [0031], [0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation); O’Sullivan: acquiring a rotation state of a damping element 86 in real time, the rotation state of the damping element 86 comprising a state of being fixed without rotation and a state of rotating with the rotation of a roller 62-66, 80, and 82 (acquiring based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating, and is rotating when a user does not rapidly flick the scroll wheel as the damping element rotates while the scroll wheel rotates); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller)); and 
the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time, one division of scale sense representing a whole process in which a force between the first multipole magnet and the magnetic damping magnet changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force (Blaesing: the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the rotation state, one division of scale sense representing a whole process in which a force between the first multipole magnet 4 and the magnetic damping magnet 5 and 10 changes from an attractive force to a repulsive force and then from the repulsive force to the attractive force; Fig. 3, [0029]-[0032], and [0035], see also [0033]; O’Sullivan: a rotation state acquired in real time (acquired based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating, and is rotating when a user does not rapidly flick the scroll .
	However, it is noted that Blaesing as modified by O’Sullivan does not teach:
calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time.
	O’Mahony teaches:
determining a number of divisions of scale senses corresponding to one rotation of a roller (determining the number of divisions of scale senses corresponding to one rotation of a roller; [0091]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the feature taught by O’Mahony, such that Blaesing as modified teaches: calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time (the number of divisions of scale senses, one rotation, magnetic roller, and rotation state taught by Blaesing as modified by O’Sullivan combined with determining, number of divisions of scale senses, one rotation, and roller taught by O’Mahony; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose) in order to vary the number of divisions of scale senses.


Regarding claim 9, Blaesing as modified by O’Sullivan and O’Mahony teaches:
The method for implementing a magnetic roller damping device according to Claim 8, wherein the calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the rotation state acquired in real time comprising: 
if the rotation state acquired in real time is the state of being fixed without rotation, calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the total number of magnetic poles of the first multipole magnet, the number of divisions of scale senses corresponding to one rotation of the magnetic roller being equal to the total number of magnetic poles of the first multipole magnet divided by 2 (Blaesing: the rotation state is the state of being fixed without rotation, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the total number of magnetic poles of the first multipole magnet 4, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 being equal to the total number of magnetic poles of the first multipole magnet 4 divided by 2; Figs. 1 and 3, [0024], [0029]-[0032], [0035], and [0036] (note: 5 and 10 are fixed with respect to rotation); O’Sullivan: if a rotation state acquired in real time is a state of being fixed without rotation (acquired based on an angular acceleration of a scroll wheel such that the rotation state is fixed when a user rapidly flicks the scroll wheel as the damping element does not rotate while the scroll wheel is freely rotating); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller); O’Mahony: determining a number of divisions of scale senses corresponding to one a roller; [0091]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended purpose); and 
if the rotation state acquired in real time is the state of rotating with the rotation of the magnetic roller, calculating the number of divisions of scale senses corresponding to one rotation of the magnetic roller according to the total number of magnetic poles of the first multipole magnet, the number of divisions of scale senses corresponding to one rotation of the magnetic roller being equal to the total number of magnetic poles of the first multipole magnet (Blaesing: the rotation state and the rotation of the magnetic roller, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 according to the total number of magnetic poles of the first multipole magnet 4, the number of divisions of scale senses corresponding to one rotation of the magnetic roller 3 and 4 being equal to a number of magnetic poles of the first multipole magnet 4; Fig. 3, [0029]-[0032], and [0035], see also [0033]; O’Sullivan: if a rotation state acquired in real time is a state of rotating with a rotation of a roller 62-66, 80, and 82 (acquired based on an angular acceleration of a scroll wheel such that the rotation state is rotating when a user does not rapidly flick the scroll wheel as the damping element rotates while the scroll wheel rotates); FIGs. 11 and 14 and [0051], see also FIGs. 12 and 13 (note: figures 10 and 11-14 are interchangeable since they are damping mechanisms that include an adjustable distance between a damping element and a roller); O’Mahony: determining a number of divisions of scale senses corresponding to one rotation of a roller; [0091]; it would have .  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blaesing in view of O’Sullivan, in further view of Hsueh.

Regarding claim 10, Blaesing as modified by O’Sullivan teaches:
The method for implementing a magnetic roller damping device according to Claim 7, further comprising: acquiring rotation information of the magnetic roller through multiple Hall components (Blaesing: acquiring rotation information of the magnetic roller 3 and 4 through multiple Hall components 11 and 12; Fig. 4, [0037], and [0038]). 
	However, it is noted that Blaesing as modified by O’Sullivan does not teach:
acquiring rotation information of the magnetic roller through an MCU.
	Hsueh teaches:
acquiring rotation information of a roller through an MCU (acquiring rotation information of a roller 17, 18, 20, and 35 through an MCU 34; FIGs. 2 and 3, [0008], [0016], [0023]-[0025], and claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the features taught by Hsueh, such that Blaesing as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same an operating device that includes a Hall component taught by Hsueh ([0005], [0008], and [0025]) is comparable to the method including an operating device that includes Hall components taught by Blaesing as modified by O’Sullivan (Blaesing: [0005], [0037], and [0038]) because they are methods that include operating devices that include a Hall component(s).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Blaesing as modified by O’Sullivan to include: the features taught by Hsueh, with the predictable result of providing a method that includes an operating device that includes a Hall component(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/               Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                                3/21/202B